IN THE COURT OF APPEALS OF IOWA

                                      No. 17-1065
                                  Filed June 6, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

THOMAS E. REUTHER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Joel W. Barrows,

Judge.



      The defendant challenges his conviction for escape from custody in

violation of Iowa Code section 719.4(1) (2016). AFFIRMED.



      Stuart G. Hoover of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Thomas Reuther pleaded guilty to escape from custody, in violation of Iowa

Code section 719.4(1) (2016), after he, in his own words, “ran” away from the

residential correctional facility to which he had been paroled. On appeal, Reuther

contends his plea counsel provided constitutionally deficient representation in

failing to file a motion in arrest of judgment because there was no factual basis in

support of the guilty plea. On de novo review, we conclude the claim is without

merit; the record as a whole supports a factual basis for each element of the

offense.   See State v. Miller, 841 N.W.2d 583, 591 (Iowa 2014) (discussing

historical development of escape statute and elements of the offense); State v.

Ortiz, 789 N.W.2d 761, 764 (Iowa 2010) (stating standard of review is de novo for

claims of ineffective assistance of counsel in allowing the defendant to plead guilty

in the absence of a factual basis and setting forth the elements of the claim). We

affirm the defendant’s conviction without further opinion.        See Iowa Ct. R.

21.26(1)(a) and (e).

       AFFIRMED.